Title: From Abigail Smith Adams to John Quincy Adams, 24 September 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy Sep’br 24 1811

your Brother returnd this Evening from Boston and gave me notice that a vessel would Sail for Sweeden tomorrow the notice is So Short, that I can only write you a Short Letter. I Shall in future follow your advice, have a Letter ready for the occasion and not wait for the opportunity. it was not however, untill last Saturday that I received a Letter from William Smith, that I was informed of the necessity you were under of passing an other Season in Petersburgh. I had conjectured it from what you wrote in Your Letter of May 19th, which is the latest date I have yet received from you; your Brother received one last Saturday from you dated in June; and George one from his Mother of the Same date. by your Brothers Letter, I found you had received those written to you by mr Erving,as well as those by the Washington—I have written many Since, but not So frequent as I Should, if I had not flatterd myself that you would return.
your Children are well, but they as well as I, are in danger of loosing one of their dearest and best Friends. In the Month of May, my dear Sister Cranch was Seizd with a fever, of the plurisy kind. it was So voilent, as to require Severe Remedies. for Several weeks She was So ill, that we expected every day would be her last. the fever however Subsided, but Nature is exhausted. it is near four Months that She has lain Sick in a consumption. her feet have Swelld, and a voilent Cough daily waste her. She is taken up in a chair and put into a carriage and carried out to ride, and thinks She Shall recover. during the height of her disorder, your uncle was so opprest and borne down with affliction, that we all thought one grave would Soon receive them both. through the whole of this most distressing Sickness, She has had an uncommon flow of Spirits, a care and Solicitude for her Family, which only death can diminish. when She was first taken for several Weeks, I had as many of the Children with me, as I could, George and John & one of mrs Nortens. but as Soon as her fever Subsided, She would have them all back. it really has appeard to me, and to all her Friends, that as her Body weakend, her mental powers brightend. what is very Singular; She Will think that She Shall yet be restored, altho all her Friends, and her Physicians would not be Surprized at her departure at any hour. Hard indeed have I found the trial,.my heart recoils when I endeavour to realize the Seperation. To her Family, her death will be—a loss not to be estimated—To the Children committed to her care—She has been more than a Mother—Gaurdian, Friend companion—The will of heaven be done If we part, we Shall Soon meet again.
In my own Family I have a Sever Sickness. mrs C Adams has been Seven weeks confined to her Chamber by complaints which tend to a Hectic. She was Seazd with a puking of Blood to a very allarming degree. when that Subsided, it left her in Danger of an affection upon her Lungs She remains yet very Sick—
William Smith dyed last week with in a Consumption, of the most rapid kind, to the great distress of his parents and Friends;
My Chapter of Melancholys is closed
with a gratefull heart, I thank heaven For the health of Body and vigor of mind which your Father enjoys, altho he met with an accident a fortnight Since which has lamed him ever Since—he went out in the dark to view the Comet, and Struck his Leg against a Sharp Stick & cut it, So much as to lay him by—I hope it is now in a good way to recover.
I have got this far through the Season without any Severe Sickness, altho it has been the hottest Summer we have had for many years—
your Sister and Caroline have made me a charming visit this Summer. they have been a comfort to me under my trouble, tho I could not but regret that they were call’d to so painfull a duty— they will leave me next Month. Caroline is all that is Lovely in a woman— She has all the virtues, and graces united, not so much in a Regular Set of features or complexion, “but an animated form which Speaks a mind within.”
I Shall not touch upon politicks. my Letters I hear are Sometimes opened. they cannot be any great booty to any one, and this I am Sure will have no charms to attract attention—
The dissapointment your Friends all experience at the necessity you have been under to decline your appointment is a proof that they believe you well calculated for it.
I had flatterd myself that I Should See you again. I will Still Cherish the Idea.
My Love to your dear companion whom I hope I may congratulate on the Birth of a daughter—If a Son, I Shall not repine. your Brothers last is a daughter—one judge is perhaps as much as falls to the Share of one Family. Your Brother is Chief Judge of the County of Norfolk, under the New Regulation the Countys of plimouth, Barnstable & Bristol will be included I Suppose you will learn all this from himself—as well as that he is one of the Govenours Counsel—
Mr Smiths pamphlet will no doubt be Sent you—you can make your own comments—Mr Pickerings Letters too will appear in a pamphlet—the Mountains labour—
If the Country  disgraced by such publications it would be of little concequence—“as it is they fret their hour upon the Stage”
I had a Letter form Washington not long Since The Families were all well. mr Hellen had given up his House to the British Minister—
I hope we shall Soon receive Letters of a Recent date from you and from Mrs A—Remember me to Caroline To my Grandsons, and to every Member of your American Family
George and John Shall both write Soon
you will hear a long Story about the Frigate President, and little Belt, Captain Bingham—the result of the Court of inquiry attach no blame to Comodore Rogers.
I have no time to coppy or correct.
most tenderly and affectionably / Yours
A—